Title: From John Adams to Theron Metcalf, 8 September 1822
From: Adams, John
To: Metcalf, Theron



Sir
Montizillo 8 Sept 1822

I wish I could give you a satisfactory answer to your obliging favour of August 31 but from the 17 Nov. 1779 to 1788 I was absent in Europe and was not well informed of what passed in the US. I am not minutely informed of the history rise & progress of banks those enormous con corrupters of the people—Mr Maese of Philadelphia has written the life of Mr Robert Morris in which he has given an historical account of Mr Rob Morris bank. I have not the book but my friend and nephew Mr W S Shaw of the Athenaeum will procure it for you. All I can say is that Mr Morris purchased hard money from gentlemen in Pennsylvania and elsewhere by selling of bills of exchange upon me, which were punctualy paid—Every I further know that I remitted  many hundred thousand dollars through the house Lecoretoulx in Paris which they transmitted through the Havannah to Mr R. Morris who sent the frigate U S commanded by Capt Barry to bring it to Philadelphia, which was carted through the streets of Philadelphia in great pomp to Mr Morris’s bank—All this was either not known to Mr Mease or if he knew known he has suppressed it. The memory of Mr. Tracy is dear to me and I rejoice that his daughter is so well married I am very respectfully Sir your humble Servant
J. A